  Case: 3:20-cv-00478-SLO Doc #: 12 Filed: 08/04/21 Page: 1 of 2 PAGEID #: 2613




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

ANGELA RIDENOUR,                         : Case No. 3:20-cv-478
                                         :
       Plaintiff,                        : Magistrate Judge Sharon L. Ovington
                                         : (by full consent of the parties)
vs.                                      :
                                         :
COMMISSIONER OF THE SOCIAL               :
SECURITY ADMINISTRATION,                 :
                                         :
       Defendant.                        :


                              DECISION AND ENTRY


      This social security case is presently before the Court on the parties’ Joint Motion

for Remand. (Doc. No. 11). The parties agree that the Commissioner’s decision should be

reversed pursuant to Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. §

405(g), and that this matter should be remanded to the Commissioner for further

administrative proceedings. The parties further agree that judgment should be entered in

Plaintiff’s favor. Upon remand, the Appeals Council will vacate all findings in the

Administrative Law Judge’s August 2020 decision. The Commissioner will develop the

administrative record as necessary to determine whether Plaintiff is disabled within the

meaning of the Social Security Act during the relevant period, from January 31, 2013

through June 9, 2017. The Commissioner will not reconsider the period after June 9, 2017.

The Commissioner will issue a new decision that will properly weigh the medical opinion

evidence in accordance with the applicable regulations.
  Case: 3:20-cv-00478-SLO Doc #: 12 Filed: 08/04/21 Page: 2 of 2 PAGEID #: 2614




                     IT IS THEREFORE ORDERED THAT:

      1.    The parties’ Joint Motion for Remand to the Commissioner
            (Doc. No. 11) is ACCEPTED;

      2.    The Clerk of Court is directed to enter Judgment in Plaintiff’s
            favor under Fed. R. Civ. P. 58;

      3.    This matter is REMANDED to the Social Security
            Administration, pursuant to sentence four of 42 U.S.C. §
            405(g), for further consideration consistent with this Decision
            and Entry and the parties’ motion; and

      4.    The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

August 4, 2021                                s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge




                                          2
